Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 1 February 2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  Presently, claims 1, 5-6, 9, 12-13, 16, and 18 have been amended, and claims 3, 7, 10, 14, 17, and 19 have been cancelled.

Response to Arguments
Applicant’s arguments, filed 2/1/2022, with respect to all rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Examiner agrees that incorporating the allowable subject matter into the independent claims distinguishes the application over the prior art of record.  
With this Office Action, two recent patents which have the same inventive identity have been cited.  Neither is considered to invoke double patenting issues, as the ‘701 and ‘210 patents appear to be the detection process exclusively, and does not appear to claim the stabilization process by receiving sensor data and comparison to the detected result.



Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18, and 20 are allowed.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Qian (Patent Nos. US 11,122,210 and 11,190,701 B2) are two same inventive entities patents with related subject matter.
	Wang et al. (Publication No.: US 2019/0108412 A1) discloses a stabilization device that tracks a target, which is specifically input by a user using an app or the like to describe a target characteristic, across multiple images and adjust the camera device based on deviations of the target.  Wang does not teach or disclose first detecting and then tracking specifically a light source in the image.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
3/12/2022